        Case 2:19-cv-02505-JWL-GEB Document 1 Filed 08/23/19 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

JOSEPH R. TOMELLERI,

                          Plaintiff,

v.                                                            Civil Action:

GETTY IMAGES, INC.,                                           JURY TRIAL DEMANDED

                         Defendant.


             COMPLAINT FOR COPYRIGHT INFRINGEMENT, VIOLATION OF THE
             DIGITAL MILLENNIUM COPYRIGHT ACT, AND INJUNCTIVE RELIEF


        COMES NOW Plaintiff Joseph R. Tomelleri (“Plaintiff”) and for his Complaint for Copyright

Infringement, Violation of the Digital Millennium Copyright Act, and Injunctive Relief against Getty

Images, Inc. (“Defendant”), states to the Court as follows:

                                       JURISDICTION AND VENUE

        1.        Plaintiff’s claim are brought pursuant to 17 U.S.C. § 101, et seq., for copyright

infringement, and 17 U.S.C. § 1202, et seq., for violation of the Digital Millennium Copyright Act.

        2.        The Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §§ 1331

and 1338 (a) and (b) because this case arises under the copyright laws of the United States. (17 U.S.C.

§ 101 et seq.).

        3.        The Court also has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1332 (a) (1) because there is diversity of citizenship, and the matter exceeds the sum or value of

Seventy-five Thousand Dollars ($75,000.00), exclusive of interest and costs.

        4.        The Court has personal jurisdiction over the Defendant because Defendant has

transacted business in Kansas; has committed a tortious act in this District, (e.g. copyright




                                                    1
       Case 2:19-cv-02505-JWL-GEB Document 1 Filed 08/23/19 Page 2 of 8




infringement and removal or alteration of copyright management information); commenced its

unlawful reproduction of at least one (1) of Plaintiff’s works in this District; has caused injury to

a Kansas resident, while engaging in solicitation or service activities in Kansas, or has caused

injury to a Kansas resident through its products, which were used or consumed in Kansas.

(K.S.A. § 60-308(b)).

        5.      The Court has personal jurisdiction over the Defendant because Defendant

purposefully directed its activities toward Kansas when it appropriated Plaintiff’s work from the

Wichita Eagle in Kansas.

        6.      Further, the Court has personal jurisdiction over Defendant because Defendant

has continuous and systematic contacts with that state of Kansas, including regularly employing

Kansas residents and/or businesses that acquire content for Defendant in this District;

continuously distributing content to publications in this District; and deliberately using its

websites to solicit image licenses and commerce to a substantial number of residents in this

District on a substantial basis.

        7.      Venue is proper in District of Kansas, pursuant to 28 U.S.C. § 1391(b)(1), 28

U.S.C. § 1400(a), or both because Defendant may be found in this District.

                                                PARTIES

        7.      Plaintiff is an adult individual and a resident of the State of Kansas.

        8.      Defendant is a corporation incorporated in the State of Delaware with it principal place

of business in the State of Washington.

                                       PLAINTIFF’S WORKS

        9.      Plaintiff is a trained biologist and artist, who has spent most of his working life

collecting, studying, and illustrating fish species within North America.




                                                     2
        Case 2:19-cv-02505-JWL-GEB Document 1 Filed 08/23/19 Page 3 of 8




        10.      Plaintiff’s illustrations have been published in several scientific studies, journals,

books, magazines, and fish identification guides.

        11.      Plaintiff is the owner of the website, www.americanfishes.com, where his

illustrations are available for purchase. Plaintiff has illustrated over one thousand (1,000) fish in

his career from specimens caught in the wild.

        12.      Plaintiff’s illustrations are registered under Title 17 of the United States Code

(Copyright Act of 1976) and all other United States laws governing copyrights, under the

following copyright registration numbers: TX0005813942; TX0005639631; TX0005639632;

VA0000998415;          VA0001151489;         TX0005597332;         VA0001229832;          VA0001291994;

VA0001339459;          VA0001392179;         VA0001645962;         VA0001741737;          VA0001743819;

VA0001786445;          VA0001799888;         VA0001800740;          VA001799485;          VA0001779644;

VA0001787183;          TX0007020033;         TX0006998390;         VA0001783041;          VA0001787182;

VA0001827025;          VA0001787184;         VA0001779955;         VA0001814563;          VA0001779953;

VAU001089450;          VAU001066848;         VAU000265291;          TX0005998741;         TX0007384205;

TX0003082428;          TX0003082429;         TX0007431958;         TX0004478574;          VA0001673790;

VA0001799775; VA0001784738; AND VA0001163619.

        13.      Plaintiff is the sole owner and proprietor of all right, title, and interest in, and to, the

copyrights for his illustrations, including all of those identified in the preceding paragraph and all of

those at issue in this action.

                                     DEFENDANT’S CONDUCT

        14.      Defendant is an online stock photography source that “creates, distributes, and licenses

award-wining, royalty-free, stock photography; creative rights-managed images; editorial images;

video; music and multimedia products.”




                                                     3
        Case 2:19-cv-02505-JWL-GEB Document 1 Filed 08/23/19 Page 4 of 8




        15.     Defendant owns and/or operates the following websites: www.gettyimages.com; and

www.istockphoto.com (the “Websites”).

        16.     Upon information and belief, the uploaded digital images are stored on Defendant’s

Website and computers.

        17.     Upon information and belief, the uploaded digital images are also stored on servers or

cloud hosting services within Defendant’s custody and/or control.

        18.     Upon information and belief, when an online customer places an order on one of the

Websites, Defendant collects the customer’s money and issues a license that permits the customer to

use an image downloaded from one of the Website.

        19.     Defendant has the exclusive right to provide and manage all material aspects of the

transactions with the customer, including internet hosting, marketing, search engine optimization,

production of merchandise, invoicing, billing, customer service, and refunds.

        20.     Upon information and belief, Defendant intentionally removes the metadata from

images uploaded to its Websites, including copyright management information, thereby making it

difficult for copyright owners to discover the infringing use of their images.

        21.     At some point prior to July 2017, Defendant acquired without authorization Plaintiff’s

Summer Steelhead, Brown Trout, and Green Sunfish illustrations.

        22.     Thereafter,   Defendant     copied,       reproduced,   displayed,   and   distributed   the

aforementioned illustrations on its www.gettyimages.com URL to the public and its customers without

authorization from Tomelleri.

        23.     In July 2017, Plaintiff demanded Defendant cease and desist its infringing activities and

provide Plaintiff with an accounting of Defendant’s profits from the sales of products using Plaintiff’s

Summer Steelhead, Brown Trout, and Green Sunfish.




                                                      4
        Case 2:19-cv-02505-JWL-GEB Document 1 Filed 08/23/19 Page 5 of 8




        24.      At some point prior to July 2019, Defendant acquired without authorization Plaintiff’s

Golden Trout illustration.

        25.      Thereafter, Defendant copied, reproduced, displayed, and distributed the Golden Trout

illustration on its www.istockphotos.com URL to the public and its customers without authorization

from Tomelleri.

        26.      In July 2019, Plaintiff demanded Defendant cease and desist its infringing activities and

provide Plaintiff with an accounting of Defendant’s profits from the sales of products using Plaintiff’s

Golden Trout illustration on the iStock URL.

        27.      In total, Defendant through its Websites used the Summer Steelhead, Brown Trout,

Green Sunfish, and Golden Trout illustrations (the “Illustrations”) without authorization.

                                            CAUSES OF ACTION

                                     Count I - Direct Infringement

        28.      Plaintiff restates and re-alleges the allegations contained in the preceding paragraphs, 1

through 27, as if fully set forth herein.

        29.      Defendant has infringed Plaintiff’s copyrights in his Illustrations by scanning, copying,

reproducing and displaying unauthorized copes thereof within the United States of America in violation

of 17 U.S.C. § 101, et seq. Such infringements were either non-willful, or alternatively, were

committed willfully.

        30.      Defendant has infringed Plaintiff’s copyrights in his Illustrations by offering for sale

unauthorized copies thereof, and by selling same within the United States of America, and profiting

thereby in violation of 17 U.S.C. § 101, et seq. Such infringements were either non-willful, or

alternatively, were committed willfully.




                                                     5
        Case 2:19-cv-02505-JWL-GEB Document 1 Filed 08/23/19 Page 6 of 8




        31.      As a result of Defendant’s above-described acts of copyright infringement,

Plaintiff has sustained Damages including lost licensing revenue in an amount not yet

ascertained, and Defendant has earned profits that should be disgorged to Plaintiff.

                   Count II - Violation of the Digital Millennium Copyright Act

        32.      Plaintiff restates and re-alleges the allegations contained in the preceding paragraphs, 1

through 31, as if fully set forth herein.

        33.      Defendant has intentionally removed and altered the copyright management

information from Plaintiff’s images, as and when they were uploaded to Defendant’s website in

violation of 17 U.S.C. § 1202.

        34.      Defendant has knowingly and intentionally provided copyright management

information for Plaintiff’s images that is false and has distributed copyright management information

for Plaintiff’s images that is false in violation of 17 U.S.C. § 1202.

                                       Count III - Injunctive Relief

        35.      Plaintiff restates and re-alleges the allegations contained in the preceding paragraphs, 1

through 32, as if fully set forth herein.

        36.      Defendant’s acts described herein have caused, and unless enjoined by this Court will

continue to cause, irreparable injury and other damage to Plaintiff’s business, reputation and goodwill.

Plaintiff has no other adequate remedy at law.

        37.      By reason of Defendant’s acts described herein, Plaintiff is entitled to injunctive relief

against Defendant restraining further acts of infringement and of violations of the Digital Millennium

Copyright Act; to attorneys’ fees, and to profits attributable to Defendant’s acts described herein.




                                                      6
       Case 2:19-cv-02505-JWL-GEB Document 1 Filed 08/23/19 Page 7 of 8




                                           PRAYER FOR RELIEF

        WHEREFORE, for the reasons stated above, Plaintiff prays for judgment against Defendant as

follows:

            a. Under 17 U.S.C. § 502, grant temporary and final injunctions against Defendant on

such terms as it deems reasonable to prevent or restrain infringement of Plaintiff’s copyright.

            b. Under 17 U.S.C. § 503, order the impounding and ultimately destruction, on such

terms as it may deem reasonable, of any records or material involved in Defendant’s copyright

infringement.

            c. Under 17 U.S.C. § 504, award Plaintiff’s actual damages and any additional profits

of Defendant, or, if Plaintiff so elects before judgment is entered, award statutory damages up to

$150,000 per work found to be infringed by Defendant.

            d. Under 17 U.S.C. § 505, award costs to Plaintiff;

            e. Under 17 U.S.C. § 505, as the prevailing party in a Copyright lawsuit, award to

Plaintiff reasonable attorney’s fees.

            f. Under 17 U.S.C. § 1203(b)(1), grant a temporary and permanent injunctions against

Defendant on such terms as it deems reasonable to prevent or restrain a further violation;

            g. Under 17 U.S.C. § 1203(b)(2), order the impounding, on such terms as it deems

reasonable, any device or product that is in the custody or control of Defendant that the court has

reasonable cause to believe was involved in a violation;

            h. Under 17 U.S.C. § 1203(b)(3), either the actual damages and any additional profits of

Defendant in accordance with 17 U.S.C. § 1203(c)(2) or, if Plaintiff so elects before judgment is

entered, statutory damages up to $25,000 for each violation by Defendant.




                                                    7
       Case 2:19-cv-02505-JWL-GEB Document 1 Filed 08/23/19 Page 8 of 8




            i.   Under 17 U.S.C. § 1203(c)(4), award to Plaintiff treble its award for damages under 17

U.S.C. § 1203(b)(3) if Defendant is found to have violated § 1201 or § 1202 within the past three years.

            j. Under 17 U.S.C. § 1203(b)(4), award costs to Plaintiff;

            k. Under 17 U.S.C. § 1203(b)(5), award reasonable attorney’s fees to Plaintiff;

            l.   Under 17 U.S.C. § 1203(b)(6), order the remedial modification or the destruction of

any device or product involved in the violation that is in the custody or control of Defendant or has

been impounded under paragraph 17 U.S.C. § 1203(b)(2).

            m. Awarding Plaintiff all available pre-judgment and post-judgment interest on all

amounts of any judgment; and

            n. Grant to Plaintiff such further relief as may be equitable and proper.


           PLAINTIFF JOSEPH R. TOMELLERI HEREBY DEMANDS TRIAL BY JURY.

          PLAINTIFF JOSEPH R. TOMELLERI HEREBY DESIGNATES KANSAS CITY,
                        KANSAS AS THE PLACE OF TRIAL.


                                                EVANS & DIXON, LLC



                                                s/ Steven Mustoe
                                                Steven H. Mustoe MO 33060 | KS 15212
                                                Oliver P. Maguire MO 66964 | KS 26947
                                                Corporate Woods | Building 82
                                                10851 Mastin Blvd., Suite 900
                                                Overland Park, Kansas 66210
                                                Telephone: 913-701-6810
                                                Facsimile: 913-341-2293
                                                Email: kccivillit@evans-dixon.com

                                                ATTORNEYS FOR PLAINTIFF JOSEPH R.
                                                TOMELLERI




                                                   8
